DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites an air vent arrangement to close and open to release a vacuum.  However, the drawings and specification do not disclose a clear structural arrangement for how this is achieved.  It is not clear how the cover and base are coupled such that the vent arrangement is closed and the vacuum is created and then the vent is opened.  It is not clear what structure is opening and closing the vent.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Py et al. (US 2004/0147901 A1).
With regard to claims 1, 2, and 20, Py et al. teach an injector for delivering a therapeutic product, the injector comprising: a base having a bottom surface (Fig. 1D member 123); an injection chamber, a vacuum with the skin of the patient to draw the skin of the patient into the injection chamber (Fig. 1D space between 144 and 116, [0077], [0079]); a cover disposed over the base (Fig. 1D member 140, which forms a palm button); and an air vent arrangement, wherein movement of the cover relative to the base causes air to move through the air vent arrangement, the air vent arrangement being configured to close after air is displaced therethrough and to subsequently open to release the vacuum ([0077], [0081] see discussion regarding ports 124 and 150).  In the embodiment of Fig. 1D a flexible layer couple to the bottom surface is not shown.  However, in the embodiment of Figs. 19 the base comprises a sealant which could be a flexible layer comprised of, for example, a silicone gel, to improve the vacuum seal ([0102]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a flexible sealant layer on the base in the embodiment of Figs. 1 of Py et al. as in Figs. 19 as this would improve the vacuum.  Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
With regard to claim 3, see Fig. 1D post 116 air travels through 120 ([0077], [0081]).
With regard to claims 4-5, see Fig. 1D spring attached to 140 ([0079], [0080]).
With regard to claim 7, the embodiment of Fig. 1 of Py et al. do not disclose an isolator over the injection chamber.  However, Py et al. teach various embodiments for the base, particularly as shown in Fig. 19B and 21A the base can comprise an inner shell 617 which would provide an isolator over the injection chamber which equivalently allows the vacuum to engage the skin ([0102]).  Additionally, see alternative embodiments in Fig. 39 and Fig. 40.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an isolator with the base in Figs. 1 of Py et al. as Py et al. teach equivalent configurations for securing the skin.  Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Py et al. (US 2004/0147901 A1) as applied to claim 4 above, and further in view of Buenger et al. (US 2006/0069354 A1).
With regard to claim 6, Py et al. teach a collapsible return post (see the spring surrounding the syringe, Fig. 1D, [0080]) but do not disclose more than one such post.  However, Buenger et al. teach using two springs or one spring to moves the syringe (Fig. 1 members 148 and 146, Fig. 12 member 278).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use two springs providing multiple posts in Py et al. as Buenger et al. teach this to be an art effective equivalent arrangement for controlling the movement of the syringe.
 
Claims 8-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Py et al. (US 2004/0147901 A1) as applied to claim 1 above, and further in view of Anderson et al. (US 2014/0148784 A1).
With regard to claim 8, Py et al. teaches a syringe assembly 112 (Fig. 1D), a shield over the needle in Fig. 1D, and as combined with Figs. 19 a peelable backing is placed over the flexible layer.  Py et al. do not disclose that the peelable backing also removes the needle shield.  However, Anderson et al. teach an injection device in which the peelable backing can be linked to the needle cover for simultaneous removal ([0180]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to link the needle shield and peelable backing in Py et al. as Anderson et al. teach this is beneficial for automatically removing the needle cover with the backing allowing for easier removal and more efficient use.  This would yield the same predictable result.
With regard to claim 9, Py et al. teach a tab ([0105]) for removing the backing as does Anderson et al. ([0161]).
With regard to claim 10, the embodiment of Figs. 1 of Py et al. do not disclose a window.  However, the embodiment in Figs. 35-38 discloses a window 811 to inspect the syringe ([0126]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a window in the embodiment of Figs. 1 of Py et al. as Py et al. teach in Figs. 35-38 that this is beneficial for viewing the syringe.  Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009. 
With regard to claim 11, see the spring carrier surrounding the syringe which moves the syringe to the second position to extend the needle (Fig. 1D, [0080]).
With regard to claim 12, see the plunger in Fig. 1D which is driven by the spring attached to cover 140 ([0081]).
With regard to claim 13, the spring attached to the cover is taken as the carrier drive and necessarily moves with the cover to move the carrier (Fig. 1D, [0080]).
With regard to claims 14 and 15, the embodiment of Figs. 1 does not show the carrier drive at an acute angle relative to the base.  However, in the embodiments of Figs. 8, Py et al. teach the barrel may be provided at various angles as desired to optimize the needed vacuum ([0091]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to angle the barrel, thus angling the carrier drive, in the embodiment of Figs. 1 as Py et al. discloses this may be adjust to adjust the vacuum parameters as needed.  Further, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.  Regarding claim 15, the needle hub connection to the syringe barrel provides a needle guide and, as combined above, providing the device at an angle effectively provides the needle in a bent position as it is at an angle to be inserted into the injection chamber.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Py et al. (US 2004/0147901 A1) and Anderson et al. (US 2014/0148784 A1) as applied to claim 11 above, and further in view of Wang et al. (US 2010/0305504 A1).
With regard to claim 16, Py et al. teach a device substantially as claimed.  Py et al. do not disclose a heating element for heating the product.  However, Wang et al. teach a heating device which surrounds the syringe which is beneficial for heating the fluid to be delivered to reduce patient discomfort and permit fluid to be injected with less effort at a higher rate (Fig. 1 member 100, [0005]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a heating element in Py et al. adjacent the carrier as Wang et al. teach this is beneficial for reducing patient discomfort and permitting fluid to be injected with less effort at a higher rate.

Claim 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Py et al. (US 2004/0147901 A1) and Anderson et al. (US 2014/0148784 A1) as applied to claim 11 above, and further in view of Gross et al. (US 2002/0010423 A1).
With regard to claim 17, Py et al. teach a device substantially as claimed.  Py et al. do not disclose at least two barrels.  However, Gross et al. teach equivalently providing one barrel (exemplary Fig. 2) or two barrels when a substance to be delivered needs to be mixed prior to injection ([0118], Fig. 20 one barrel is taken as the space where 54 formed by the walls and stopper 52 the other barrel is taken as the space where 53 is located formed by the walls and stopper 51). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use two barrels in Py et al. as Gross et al. teach this it be an equivalent when substances need to be mixed.

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Py et al. (US 2004/0147901 A1) and Anderson et al. (US 2014/0148784 A1) as applied to claim 11 above, and further in view of Saied et al. (US 6,312,412 B1).
With regard to claims 18 and 19, Py et al. teach a device substantially as claimed.  Py et al. do not disclose a second carrier and syringe.  However, Saied et al. teach an injector with two syringes to allow for delivering a numbing agent prior to medication (abstract, Col. 1 lines 50-57, Fig. 9).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use two syringes in Py et al. as Saied et al. teach this is beneficial for reducing pain with injection.  When providing two syringes two carriers would necessarily need to be provided to insert both syringes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 7-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, and 13-16 of U.S. Patent No. 10/646,664. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the Patent are more specific and teach each limitation of the instant claims.
Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.  Regarding the rejection under 35 U.S.C. 112, Applicant has noted a portion of the application which recites that 110 and 102 float or move to close the vent 108 and then cover 110 springs back to open the vent 108.  The Examiner does not find this to be sufficient.  This does not recite any structure of the vent arrangement or in any way recite how a float or movement of 110 and 102 would interact with the valve to close it or how 110 springing open would open the valve.  The Examiner does not find the vent arrangement to be sufficiently described as there is no description to its structure one of ordinary skill in the art would not understand how this would interact with 110 and 102.  Regarding the rejection over Py et al., Applicant argues ports 124 and 150 are always open and therefore do not read on the vent arrangement which opens and closes.  At the outset the Examiner would note these limitations are functional and due to movement between the components or other manipulations members 124 and 150 are capable of being covered and uncovered to allow air to flow as recited. The Examiner considers 124 and 150 together to read on the vent arrangement and does not find these members to be “always open”.  In operation when 124 is open to allow the vacuum to be created 150 must be closed, otherwise the air would be venting and a vacuum would not be created.  Air is moving through the vent arrangement when the injector portions move to create the vacuum, when the vacuum limit is reached this arrangement is taken as closed, it is also considered as closed after the air moves through as the air is not released.  The device then vents to release the vacuum and the arrangement is taken as open.  There are no structural details in the claims or specification as to how the vent is structured to open and close.  Open and closed are not taken to necessarily refer to structural positions as no physical structure is recited but rather to states of use.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783